DETAILED ACTION
Claims 1 and 3-29 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the following papers:
Claims and arguments filed on 2/23/2021.

Withdrawn objections and rejections
The 35 U.S.C. 112(a & b) rejections for claims 1, 3-23, and 27-28 have been withdrawn due to amendment.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 24 recites “generating at least one instruction memory address for read requests for instruction data stored in an instruction memory at the least one instruction memory address, the instruction data including a sequence of instructions; storing the instruction data received from the instruction memory in response to the read requests … holding or queuing, at an execution unit, the instruction data from being dispatched upon determining that the instruction data requires output of a previous instruction that has not been completed, said holding or queuing lasting until the previous instruction completes to resolve the execution pipeline dependencies with maintaining an order of the sequence of instructions being dispatched the same as the sequence of instructions are received and without requiring placement of No Operation (NOP) instructions in the instruction memory” (emphasis added). The closest support for the amended claim appears to come from paragraphs 126-127 describing the vector instruction dispatch unit. Figure 2 shows a plurality of vector queues for holding different types of vector instructions. Paragraph 127 states that each queue ensures that instructions of the same type are processed in-order. The claims state that the evaluation unit receives an instruction sequence from the instruction memory. However, a given type of vector instruction queue doesn’t dispatch instructions in the same order that an evaluation unit receives the instructions. This is due to the fact that a scalar instruction being fetched or a different type of vector instruction being fetched will prevent a given vector instruction queue from dispatching in the same order as instructions are fetched from instruction memory. Thus, the amendment failed to convey to one skilled in the art 
Claims 25-26 are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “generating at least one instruction memory address for read requests for instruction data stored in an instruction memory at the least one instruction memory address, the instruction data including a sequence of instructions; storing the instruction data received from the instruction memory in response to the read requests … holding or queuing, at an execution unit, the instruction data from being dispatched upon determining that the instruction data requires output of a previous instruction that has not been completed, said holding or queuing lasting until the previous instruction completes to resolve the execution pipeline dependencies with maintaining an order of the sequence of instructions being dispatched the same as the sequence of instructions are received and without requiring placement of No Operation (NOP) instructions in the instruction memory” (emphasis added).The closest support for the amended claim appears to come from paragraphs 126-127 describing 
Claims 25-26 are rejected due to their dependency.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoaz et al. (U.S. 6,697,932), in view of Carlson (U.S. 2016/0110201).
As per claim 27:
Yoaz and Carlson disclosed a processor comprising: 
an evaluation unit for:
receiving instruction data (Yoaz: Figure 1 element 125, column 4 lines 59-67)(The decoder receives instructions for decoding.), 
determining execution pipeline dependencies of the instruction data (Yoaz: Figures 1 and 2b elements 135-140, column 5 lines 33-56, column 6 lines 4-11, and column 7 lines 55-67 continued to column 8 lines 1-8)(The dependency tracking mechanism determines dependencies between source and destination registers. A scoreboard entry of a given instruction is marked up with a dependency listing of all instructions the given instruction is dependent on.),
determining resource requirements for execution of the instruction data (Yoaz: Figures 1, 2a, and 3a elements 125 and 205, column 4 lines 59-64, column 7 lines 19-32, and column 9 lines 16-35)(Decoding the opcode determines the execution resource requirements needed for the instruction.),
holding the instruction data having an execution dependency or unavailable resource requirement (Yoaz: Figures 1, 2b, and 3a element 125, 135, 145, and 205-210, column 4 lines 59-64, column 6 lines 47-59, column 9 lines 24-35, and column 10 lines 21-30)(Decoding the instructions produces source and destination physical registers that are recorded in the given 
releasing the instruction data when no said execution dependency or said unavailable resource requirement remain (Yoaz: Figures 1, 2b, and 3a-b element 145 and 235, column 6 lines 47-59 and column 10 lines 21-30)(Oldest ready instructions are released from the scoreboard entry for execution.); and
an execution unit for: 
dispatching the instruction data including a sequence of instructions to computational resources for the execution upon the releasing the instruction data (Yoaz: Figures 1, 2b, and 3b elements 135, 145-150, and 235-240, column 5 lines 33-48, column 6 lines 47-67, column 7 lines 7-43, and column 10 lines 21-36)(The scheduler logic and window (i.e. execution unit) are used to select an oldest ready to execute instruction. The picked instruction is ready when the required source input data is valid. The execution unit (i.e. computational resources for execution) executes the dispatched ready instructions.), wherein the execution unit holds or queues the dispatching of the instruction data upon determining that the instruction data requires output of a previous instruction that has not been completed, said holding or queuing lasting until the previous instruction completes to resolve the execution pipeline dependencies with maintaining an order of the sequence of instructions being dispatched by the execution unit the same as the execution unit receives the sequence of instructions (Carlson: Figure 2 element 204, paragraphs 17 and 26-27)(Yoaz: Figures 1, 2b, and 3b elements 135-145 and 235, column 5 lines 33-48, column 
The advantage of implementing in-order processors is that they are typically less complex, which reduces chip costs and reduces power usage (Carlson: Paragraph 17). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the processor of Yoaz as an in-order processor for the advantages of cost and power reductions.

Claims 1, 7, 10-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoaz et al. (U.S. 6,697,932), in view of Carlson (U.S. 2016/0110201), in view of Official Notice.
As per claim 1:
Yoaz and Carlson disclosed a processor comprising: 

an instruction memory controller for controlling access to the instruction memory (Yoaz: Figure 1 element 120, column 4 lines 37-58)(The instruction fetch unit controls if instructions are fetched sequentially or if instructions are fetched at predicted branch target addresses. The instruction fetch unit also redirects fetching upon branch mispredictions.); 
an evaluation unit for: 
triggering the instruction memory controller to receive instruction data from the instruction memory (Yoaz: Figure 1 element 115, column 4 lines 37-48)(The branch prediction unit triggers the instruction fetch unit to fetch instructions from memory based on predicted branch target addresses.), 
evaluating operand dependencies and execution pipeline dependencies for operands and opcodes of the instruction data (Yoaz: Figures 1 and 2b elements 125-140, column 4 lines 59-67, column 5 lines 33-56, column 6 lines 4-11, column 6 lines 54-67, and column 7 lines 55-67 continued to column 8 lines 1-8)(The decoder determines the execution logic the instruction depends upon for execution. The dependency tracking mechanism determines dependencies between source and destination operands. A scoreboard entry of a given instruction is marked up with a dependency listing of all instructions the given instruction is dependent on.), 

evaluating resource requirements for the execution of the instruction data (Yoaz: Figures 1, 2a, and 3a elements 125 and 205, column 4 lines 59-64, column 7 lines 19-32, and column 9 lines 16-35)(Decoding the opcode determines the execution resource requirements needed for the instruction.); 
an execution unit for dispatching the instruction data including a sequence of instructions to computational resources for execution when the source data for the operands is ready or available and the computation resources specified by the resource requirements are ready or available (Yoaz: Figures 1, 2b, and 3b elements 135, 145-150, and 235-240, column 5 lines 33-48, column 6 lines 47-67, column 7 lines 7-43, and column 10 lines 21-36)(The scheduler logic and window (i.e. execution unit) are used to select an oldest ready to execute instruction. The picked instruction is ready when the required source input data is valid. The execution unit (i.e. computational resources for execution) executes the dispatched ready instructions.), wherein the execution unit holds or queues the instruction data from being dispatched upon determining that the instruction data requires output of a previous instruction that has not been completed, holding or queuing lasting until the previous instruction completes to resolve the execution pipeline dependencies with maintaining an order of the sequence of 
a termination unit for terminating the execution of the instruction when speculation is resolved and triggering transfer of the instruction results from temporary registers to the destination register (Carlson: Figure 2 elements 211 and 217, paragraphs 25, 28, and 30)(Yoaz: Figure 1 elements 145-150, column 6 lines 47-63)(Carlson disclosed pipeline registers temporarily storing execution results prior to commitment in the register file. Official notice is given that processors can speculatively execute load instructions and dependents on the prediction that the load hits the L1 cache and TLB for the advantage of increased performance from avoiding stalls. Thus, it would have been obvious to one of ordinary skill in the art that speculative loads are 
registers and a data memory for loading the source data required for the operands to execute the instruction data and receiving the instruction results generated by the execution of the instruction data (Carlson: Figures 1-2 element 106, paragraphs 24 and 30)(Yoaz: Figure 1 element 155, column 6 lines 63-67 continued to column 7 lines 1-2)(Carlson disclosed a register file including registers for storing operand data. Yoaz disclosed a data cache for loading/storing operand data. The combination implements the register file of Carlson in Yoaz to store loaded operands and execution results for execution.); and
a data memory controller for controlling access to the data memory for the source data and reading from and writing to the data memory based on the opcode of the instruction data and the instruction results (Yoaz: Figure 1 element 155, column 6 lines 63-67 continued to column 7 lines 1-2)(Official notice is given that data controllers can be used with data caches to control the loading/storing of operands to ensure correct operation. Thus, it would have been obvious to one of ordinary skill in the art to implement a data controller in Yoaz.).
The advantage of implementing in-order processors is that they are typically less complex, which reduces chip costs and reduces power usage (Carlson: Paragraph 17). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the processor of Yoaz as an in-order processor for the advantages of cost and power reductions.

Yoaz and Carlson disclosed the processor of claim 1, wherein the evaluation unit further comprises a distribution unit for indicating that it is ready to accept the instruction data for evaluating the operands and execution dependencies for the operands and the opcodes of the instruction data (Yoaz: Figures 1 and 2b elements 135-140, column 5 lines 33-56, column 6 lines 4-11, and column 7 lines 55-67 continued to column 8 lines 1-8)(The dependency tracking mechanism determines dependencies between source and destination registers. A scoreboard entry of a given instruction is marked up with a dependency listing of all instructions the given instruction is dependent on. Official notice is given that processor stalls occur when insufficient scoreboard entries exist for the advantage of reducing wasted processing. Thus, it would have been obvious to one of ordinary skill in the art that dependency checking only occurs if an available entry exists in the scheduling window. If entries are available, then the dependency tracking mechanism is signaled to proceed.), and assigning instruction tags to provide reference identifiers for the instruction data (Yoaz: Figure 2d, column 9 lines 1-11)(Unique tags for instructions in the scheduling window are assigned.).
As per claim 10:
Yoaz and Carlson disclosed the processor of claim 7, wherein the distribution unit decodes the instruction data to detect invalid instruction data and triggers an exception for the instruction data (Yoaz: Figure 1 elements 110-125, column 4 lines 59-67 and column 7 lines 15-32)(Official notice is given that exceptions can be generated for illegal opcodes for the advantage of addressing instructions not supported by a 
As per claim 11:
Yoaz and Carlson disclosed the processor of claim 7, wherein the distribution unit decodes the instruction data to generate an instruction profile for required resources for the operands and the opcodes of the instruction data, the required resources being part of source input operand dependencies and the execution dependencies for the operands and the opcodes of the instruction data (Yoaz: Figures 1, 2b, and 3a element 125 and 205, column 4 lines 59-64 and column 9 lines 24-35)(Decoding the instructions produces source and destination physical registers that are recorded in the given scoreboard entry for the instruction. The decoding identifies resources that are required for executing the instruction and are used to determine dependencies.).
As per claim 12:
Yoaz and Carlson disclosed the processor of claim 7, wherein the distribution unit identifies instruction type and computational resource type for the instruction data as part of evaluation of - 115 -source input operand dependencies and the execution dependencies for the operands and the opcodes of the instruction data (Yoaz: Figures 1 and 2a elements 125, 150, and 155, column 4 lines 59-67 and column 6 lines 60-67 continued to column 7 lines 1-2)(The decoder decodes the opcode of the instruction to identify an instruction type (e.g. integer/floating-point/load-store) and the execution resources needed.).
As per claim 13:

As per claim 14:
Yoaz and Carlson disclosed the processor of claim 13, wherein the scoreboard unit is configured for tracking status of the instruction data using the instruction tags (Yoaz: Figure 2d, column 9 lines 1-11)(The scoreboard includes an instruction tag field.), holding the instruction tags pending completion of the instruction data, and upon detecting completion of the instruction data, releasing the instruction tags (Carlson: Figure 2 element 204, paragraphs 17 and 26-27)(Yoaz: Figures 1, 2b, and 3b elements 135-145 and 235, column 5 lines 33-48, column 6 lines 3-18, column 7 lines 7-43, and 
As per claim 15:
Yoaz and Carlson disclosed the processor of claim 13, wherein the distribution unit provides identifiers to the scoreboard unit for the operands as part of evaluation of source input operand dependencies and the execution dependencies for the operands and the opcode of the instruction data (Yoaz: Figures 1, 2a, and 2d elements 125 and 135, column 4 lines 59-67 and column 7 lines 8-32)(Decoded operands and opcodes are provided to the scheduling window to record within the scoreboard.).
As per claim 16:
Yoaz and Carlson disclosed the processor of claim 13, wherein the execution unit comprises a dispatcher for dispatching, based on the resource available signal from the scoreboard unit, the instruction data as an entry of at least one queue for the computational resources to execute the operands and opcodes of the instruction data to generate instruction results, the queue advancing to a next entry (if available) when the instruction data is dispatched from the queue to the computational resources (Yoaz: Figures 2a and 2d, column 7 lines 8-32)(In view of the above official notice, load/store 
As per claim 17:
Yoaz and Carlson disclosed the processor of claim 16, wherein the dispatcher is configured for speculative execution of the instruction data so that the instruction results may be computed and available before full resolution (Carlson: Figure 2 elements 211 and 217, paragraphs 25, 28, and 30)(Yoaz: Figure 1 elements 145-150, column 6 lines 47-63)(In view of the above official notice regarding speculative load execution, speculative load data can be used by dependent instructions prior to commitment.).
As per claim 18:
Yoaz and Carlson disclosed the processor of claim 1, wherein an individual instruction is associated with a corresponding instruction tag, the corresponding instruction tag being used for tracking status of the individual instruction throughout a lifecycle of the individual instruction and maintaining an order of the individual instruction relative to other instructions of the instruction data (Carlson: Figure 2 element 204, paragraphs 17 and 26-27)(Yoaz: Figures 1, 2b, and 3b elements 135-145 and 235, column 5 lines 33-48, column 6 lines 3-18, column 7 lines 7-43, and column 10 lines 21-33)(Carlson disclosed an in-order instruction window, where instructions enter and exit the window in the same order. The combination implements the in-order instruction window of Carlson in place of the scheduler logic and window (i.e. execution unit) to hold instruction data until dependencies are resolved. Official notice is given that instruction tags can be allocated to instructions for the advantage of ensuring correct operation during misspeculation. Thus, it would have been obvious to one of ordinary 
As per claim 19:
Yoaz and Carlson disclosed the processor of claim 18, wherein the registers further comprise a plurality of temporary registers and committed registers (Carlson: Figures 1-2 elements 106, 211, and 217, paragraphs 24-25, 28, and 30)(Yoaz: Figure 1 elements 145-150, column 6 lines 47-63)(Carlson disclosed pipeline registers temporarily storing execution results prior to commitment in the register file. Carlson disclosed a register file including registers for storing operand data.), and a commit controller configured to trigger termination or completion of execution of the instruction data by transferring data relating to instruction results from the temporary registers to the committed registers (Carlson: Figure 2 elements 211 and 217, paragraphs 25, 28, and 30)(Yoaz: Figure 1 elements 145-150, column 6 lines 47-63)(Carlson disclosed pipeline registers temporarily storing execution results prior to commitment in the register file. In view of the above official notice, correct speculation involves the commit stage circuitry (i.e. termination unit) to transferring execution results to the register file.).
As per claim 20:
Yoaz and Carlson disclosed the processor of claim 13, wherein the scoreboard unit tracks the information about current in-flight instructions using the instruction tags and an in-flight table, the instruction tags corresponding to indices of the in-flight table (Yoaz: Figure 2a, column 9 lines 1-11)(The in-order scoreboard uses the entry index as a unique instruction tag.).
As per claim 21:

As per claim 22:
Yoaz and Carlson disclosed the processor of claim 1, wherein the evaluation unit is for holding the instruction data having an execution dependency or an unavailable resource requirement (Yoaz: Figures 1, 2a-b, and 3a elements 145 and 235, column 6 lines 47-59 and column 10 lines 21-30)(The scheduling window holds instructions that have dependencies and holds instructions with not-ready source data.).
As per claim 23:
Claim 23 essentially recites the same limitations of claim 21. Therefore, claim 23 is rejected for the same reasons as claim 21.
As per claim 28:
Claim 28 essentially recites the same limitations of claim 1. Therefore, claim 28 is rejected for the same reasons as claim 1.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoaz et al. (U.S. 6,697,932), in view of Dockser et al. (U.S. 2012/0204008), in view of Official . 
As per claim 24:
Yoaz disclosed a method for a processor comprising: 
generating at least one instruction memory address for read requests for instruction data stored in an instruction memory at the least one instruction memory address, the instruction data including a sequence of instructions (Yoaz: Figure 1 element 120, column 4 lines 37-58)(The instruction fetch unit controls if instructions are fetched at sequential instruction addresses or if instructions are fetched at predicted branch target addresses. The instruction fetch unit also redirects fetching upon branch mispredictions to the actual branch target address.);  
decoding operands and opcodes of the instruction data to evaluate source input operand dependencies and execution pipeline dependencies for the operands and the opcodes of the instruction data (Yoaz: Figures 1 and 2b elements 125 and 135-140, column 4 lines 59-67, column 5 lines 33-56, column 6 lines 4-11, column 6 lines 54-67, and column 7 lines 55-67 continued to column 8 lines 1-8)(The decoder decodes the opcode and operand data of the fetched instruction. The decoder determines the execution logic the instruction depends upon for execution. The dependency tracking mechanism determines dependencies between source and destination registers. A scoreboard entry of a given instruction is marked up with a dependency listing of all instructions the given instruction is dependent on.),
assigning instruction tags to provide reference identifiers for the instruction data (Yoaz: Figure 2d, column 9 lines 1-11)(Unique tags for instructions in the scheduling window are assigned.);

tracking information about current in-flight instructions using the instruction tags (Yoaz: Figure 2d, column 9 lines 1-11)(Unique tags for instructions in the scheduling window are assigned. The current status of in-flight instructions are tracked via the unique tags.);
in response to the resource available signal, entering the instruction data as an entry of at least one queue for computational resources to execute the instruction data to generate instruction results, the queue advancing to a next entry (if available) when the instruction data is dispatched from the queue to the computational resources (Yoaz: Figures 2a and 2d, column 7 lines 8-32)(In view of the above official notice, load/store operations with ready data and available entries in load/store buffers are dispatched to load/store buffers for execution.);
holding or queuing, at an execution unit, the instruction data from being dispatched upon determining that the instruction data requires output of a previous 
- 118-reading from and writing to a data memory based on the opcode of the instruction data and the instruction results (Yoaz: Figure 1 element 150-155, column 6 lines 60-67 continued to column 7 lines 1-2)(The execution unit accesses the cache to read/write data values. Official notice is given that load/store operations are used for 
Yoaz failed to teach storing the instruction data received from the instruction memory in response to the read requests, the instruction data being held for dispatch. 
However, Dockser combined with Yoaz disclosed storing the instruction data received from the instruction memory in response to the read requests, the instruction data being held for dispatch (Dockser: Figure 2A element 208, paragraph 27)(Yoaz: Figure 1 elements 110-120, column 4 lines 30-58)(Dockser disclosed storing fetched instructions in the instruction fetch queue. The combination implements the instruction fetch queue between the fetch unit and decode unit of Yoaz.).
The advantage of the instruction fetch queue is that the front-end of the processor can work ahead to buffer instructions prior to need. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the instruction fetch queue of Dockser within Yoaz for the advantage of working ahead in the fetch unit.
As per claim 25:
Yoaz and Dockser disclosed the method of claim 24, further comprising identifying source register identifiers for input operands and destination register identifiers for the instruction results (Yoaz: Figure 2a, column 7 lines 18-32)(Decoding the instructions identifies source and destination operands.).
As per claim 26:
.

Claims 3-6, 8-9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoaz et al. (U.S. 6,697,932), in view of Carlson (U.S. 2016/0110201), in view of Official Notice, further in view of Dockser et al. (U.S. 2012/0204008).
As per claim 3:
Yoaz and Carlson disclosed the processor of claim 1.
Yoaz and Carlson failed to teach a program counter unit for generating read requests with at least one instruction memory address for the instruction data stored in the instruction memory at the at least one instruction memory address, the program 
However, Dockser combined with Yoaz and Carlson disclosed a program counter unit for generating read requests with at least one instruction memory address for the instruction data stored in the instruction memory at the at least one instruction memory address, the program counter unit providing the read request to the evaluation unit to receive the instruction data (Dockser: Figure 2A elements 210 and 217, paragraph 27)(Yoaz: Figure 1 elements 110-120, column 4 lines 30-58)(Dockser disclosed a program counter to fetch instruction packets at a program counter value in the instruction cache. The combination allows for a program counter value to be used by the instruction fetch unit of Yoaz to fetch instruction packets.).
The advantage of the instruction fetch queue is that the front-end of the processor can work ahead to buffer instructions prior to need. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the instruction fetch queue of Dockser within Yoaz for the advantage of working ahead in the fetch unit.
As per claim 4:
Yoaz, Carlson, and Dockser disclosed the processor of claim 3, further comprising an instruction FIFO for storing the instruction data received from the instruction memory in response to the read requests, the instruction data being held by the evaluation unit for dispatch (Dockser: Figure 2A element 208, paragraph 27)(Yoaz: Figure 1 elements 110-120, column 4 lines 30-58)(Dockser disclosed storing fetched 
As per claim 5:
Yoaz, Carlson, and Dockser disclosed the processor of claim 4, wherein the instruction FIFO receives the instruction data as multiple instructions at a time and validates the instruction data (Dockser: Figure 2A element 208, paragraphs 4 and 27)(Yoaz: Figure 1 elements 110-120, column 4 lines 30-58)(Dockser receives instruction packets containing 4 instructions. Dockser disclosed predecoding instruction opcodes within the instruction fetch queue. Official notice is given that exceptions can be generated for illegal opcodes for the advantage of addressing instructions not supported by a processor. Thus, it would have been obvious to one of ordinary skill in the art that the predecoding step checks for illegal opcodes. By checking for illegal opcodes, instructions not generating exceptions are determined to be valid instructions.).
As per claim 6:
Yoaz, Carlson, and Dockser disclosed the processor of claim 5, further comprising a branch processing or jump unit for triggering a flush of the instruction FIFO (Dockser: Figure 2A element 208, paragraph 27)(Yoaz: Figure 1 element 115, column 4 lines 37-48)(Dockser disclosed storing fetched instruction packets in the instruction fetch queue. Yoaz disclosed flushing mispredicted target path instructions within the pipeline from the processor. The combination allows for flushing mispredicted target path instructions within the instruction fetch queue.).
As per claim 8:

Yoaz and Carlson failed to teach wherein the distribution unit is configured to divide the instruction data into bundles or packs for parallel execution of the bundles or packs.
However, Dockser combined with Yoaz and Carlson disclosed wherein the distribution unit is configured to divide the instruction data into bundles or packs for parallel execution of the bundles or packs (Dockser: Figure 2 elements 208-210, paragraph 27)(Yoaz: Figure 1 element 125, column 4 lines 59-67)(Dockser disclosed fetching instruction packets containing four instructions into an instruction fetch queue. The combination allows for the decoder of Yoaz to divide the packets into individual vector and scalar instructions for later execution.).
The advantage of the instruction fetch queue is that the front-end of the processor can work ahead to buffer instructions prior to need. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the instruction fetch queue of Dockser within Yoaz for the advantage of working ahead in the fetch unit.
As per claim 9:
Yoaz and Carlson disclosed the processor of claim 7.
Yoaz and Carlson failed to teach wherein the distribution unit may hold the instruction data by not releasing the instruction data from an instruction FIFO.
However, Dockser combined with Yoaz and Carlson disclosed wherein the distribution unit may hold the instruction data by not releasing the instruction data from an instruction FIFO (Dockser: Figure 2 elements 208-210, paragraph 27)(Yoaz: Figure 1 
The advantage of the instruction fetch queue is that the front-end of the processor can work ahead to buffer instructions prior to need. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the instruction fetch queue of Dockser within Yoaz for the advantage of working ahead in the fetch unit.
As per claim 29:
Yoaz and Carlson disclosed the processor of claim 1. 
Yoaz and Carlson failed to teach wherein the execution unit comprises: a scalar dispatcher for forwarding scalar instructions of the sequence of instructions to one of a plurality of scalar arithmetic logic unit (sALU) slices; and a vector dispatcher for storing vector instructions of the sequence of instructions in at least one vector computational resource (CR) queue before forwarding the vector instructions to a vector slice unit.
However, Dockser combined with Yoaz and Carlson disclosed wherein the execution unit comprises:
a scalar dispatcher for forwarding scalar instructions of the sequence of instructions to one of a plurality of scalar arithmetic logic unit (sALU) slices (Dockser: Figure 2A element 216, paragraph 27)(Yoaz: Figure 1 element 150)(Dockser disclosed an instruction dispatcher on the main processor. Official notice is given that dispatchers can issue instructions to multiple scalar ALUs in parallel for the advantage of increased 
a vector dispatcher for storing vector instructions of the sequence of instructions in at least one vector computational resource (CR) queue before forwarding the vector instructions to a vector slice unit (Dockser: Figure 4 elements 404-406, paragraph 49)(Yoaz: Figure 1 element 10)(Dockser disclosed a vector coprocessor unit that stores vector instructions in queues and dispatches read vector instructions to vector execution units. The combination implements the vector coprocessor unit in Yoaz.).
The advantage of implementing a vector coprocessor with a scalar processor is that performance can be increased from parallel execution of vector and scalar operations. Thus, it would have been obvious to one of ordinary skill in the art to implement the processing system of Dockser within Yoaz for the advantage of increased performance.

Response to Arguments
The arguments presented by Applicant in the response, received on 2/23/2021 are partially considered persuasive.
Applicant argues for the 35 U.S.C. § 112(a & b) rejections:
“Claims 1 and 3-28 are rejected under 35 U.S.C. § 112(a) as assertedly failing to comply with the written description requirement. Applicant respectfully traverses these rejections. Solely for the purpose of advancing prosecution, Applicant has amended the independent claims to address the concerns as cited by the Office Action. As indicated during the Interview, the amended claims overcome the rejections under that section. 
Claims 1 and 3-28 are rejected under 35 U.S.C. § 112(b) as assertedly being indefinite. . Applicant respectfully traverses these rejections. Solely for the purpose of advancing prosecution, Applicant has amended the independent claims to address the concerns as cited by the Office Action. As indicated during 

This argument is partially found to be persuasive for the following reasons. The rejections for claims 1, 3-23, and 27-28 have been withdrawn due to amendment. However, claims 24-26 haven’t been amended. Thus, these rejections have been maintained.
Applicant argues for claims 1 and 3-28:
“Solely for the purpose of advancing prosecution, Applicant has amended the independent claims. As discussed and agreed upon during the Interview, the amended independent claims overcome the current rejections under §§ 102 and 103. 
The remaining claims depend from and add further features to one of the independent claims. It is respectfully submitted that these dependent claims are allowable by reason of depending from an allowable claim, as well as for adding new features, and that it is not necessary to separately address these dependent claims. This should not be construed as an acquiescence to Examiner's interpretation of those claims, or reading of those claim elements on the prior art, and Applicant expressly reserves the right to establish the patentability of those additional claim limitations, should the need arise.”

This argument is found to be persuasive for the following reasons. The examiner agrees that Yoaz failed to teach the newly claimed limitations. However, a new ground of rejection has been given due to the amendment.
Applicant argues for claim 29:
“New claim 29 depends from and adds further features to claim 1. It is respectfully submitted that claim 29 is allowable by reason of depending from claim 1, as well as for adding new features, and that it is not necessary to separately address claim 29. Applicant expressly reserves the right to establish the patentability of those additional claim limitations in claim 29, should the need arise.”

This argument is not found to be persuasive for the following reasons. As noted above, a new ground of rejection has been given to the newly added claim. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183